COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 RIVER MASCARI,                                                 No. 08-16-00278-CR
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                             210th District Court
                                                §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                §
                        Appellee.                               (TC # 20130D00686)
                                                §

                                 MEMORANDUM OPINION

        River Mascari attempts to appeal from the judgment adjudicating him guilty of

possessing more than four ounces but less than five pounds of marihuana. Appellant waived his

right to a jury and entered a negotiated guilty plea. The trial court followed the plea bargain and

placed Appellant on deferred adjudication community supervision for five years. The State later

filed a motion to adjudicate alleging that Appellant had violated terms and conditions of

community supervision. Appellant entered a negotiated plea of true and the trial court assessed

punishment in accordance with the plea agreement at confinement for a term of eighteen months.

We dismiss the appeal because the trial court’s certification reflects that Appellant does not have

a right to appeal.

        An appeal must be dismissed unless a trial court’s certification showing that the

defendant has the right of appeal has been made part of the record. TEX.R.APP.P. 25.2(d). The
trial court’s certification states that the case “is a plea-bargain case, and the defendant has NO

right of appeal.” We notified Appellant’s counsel that the trial court’s certification showed that

Appellant waived his right of appeal and asked him to file a response. Counsel filed a response

stating that Appellant does not have the right of appeal. We have reviewed the record and find

that the record supports the trial court’s certification that Appellant does not have a right of

appeal. Consequently, we are required to dismiss this appeal. See TEX.R.APP.P. 25.2(d); Chavez

v. State, 183 S.W.3d 675, 680 (Tex.Crim.App. 2006). The appeal is dismissed.


January 25, 2017
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                              -2-